To recall an execution and perpetually stay the issuing of any execution upon a certain judgment.
Denied July 8, 1886.
April 15, 1884, Miller et al. recovered judgment in ejectment against relator and another. On appeal, judgment affirmed, Miller vs. Clark, 56 M., 337. June 8, 1885, plaintiffs filed their election to abandon the premises to relator at the value estimated *774by the jury, and upon motion of plaintiff, a judgment was rendered in their favor for the amount. Relator again appealed and this judgment was reversed, 60 M., 162. Plaintiffs then paid to the clerk the amount awarded to relator for improvements, and an execution, with directions for delivery of possession to plaintiffs, was placed in the sheriff’s hands. Relator moved to recall the execution, on the ground that the sum awarded to relator for improvements was not paid within the year provided for by How. Stat., Sec. 7839, but the Supreme Court held that the year did not commence to run until April 15, 1885, when the judgment was affirmed by 56 M., 337..